Citation Nr: 1638603	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1999 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A hearing was held in December 2014 by means of video conferencing equipment with the appellant in Las Vegas, Nevada before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a spine disability.  During the hearing before the Board, the Veteran testified that he had been treated for his back pain by a private provider at SMS.  Review of the claims file shows the Veteran submitted a few pages of treatment records from this facility.  The available records show the Veteran was referred to DVT and CHS, Inc.; however, treatment records from these providers have not been obtained and associated with the claims file.  During his VA examination, the Veteran reported that he was treated at CHH.  Treatment records from this facility have not been associated with the claims file.  On remand, the Veteran should be asked to provide the requisite authorization and release forms for SMS, DVT, CHS, Inc., CHH, and any other private provider that has treated his spine disability.

The Board observes that a VA examination was conducted in December 2012.  However, at the time of the examination, the examiner did not have the Veteran's private treatment records for review.  Further, while the examiner noted the Veteran's in-service treatment in 2005, the examiner did not acknowledge the Veteran's report of a two-year history of back pain or his report of continuous pain since service.  Thus, remand is required for an examination that accounts for the lay statements and provides a complete rationale after consideration of all of the evidence, to include private treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran authorization and release forms and ask him to complete a form for each provider that has treated his spine since service, to include SMS, DVT, CHS, Inc., and CHH.  Attempt to obtain and associate with the record treatment records from each provider.  All attempts to obtain records must be documented in the claims file.  The RO/AMC must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO/AMC must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtain3ed, the claim may be readjudicated.

2. Schedule the Veteran for a VA examination to determine the etiology of his spine disability.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing must be completed.

For any diagnosis of the spine noted since October 2011, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in service, was cause dby service, or is otherwise related to service.

All opinions must be supported by a complete rationale.  In the rationale, the examiner must address the Veteran's statement during service that his back pain manifested two years prior to treatment in 2005; the Veteran's private treatment records; and the Veteran's assertion that he has had back pain since service.  

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




